 1
 2
                                                             JS-6
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   OK HEE KIM, an individual,          ) Case No. 2:18-cv-03602 DSF (Ex)
                                         )
10              Plaintiff,               )
11                                       ) ORDER GRANTING PARTIES’
          v.                             ) STIPULATION FOR DISMISSAL
12                                       )
13   BMW OF NORTH AMERICA, LLC, a )
14   Delaware Limited Liability Company; )
     NEW CENTURY ALHAMBRA                )
15   AUTOMOBILES, INC., a California )
16   Company d/b/a NEW CENTURY           )
     BMW; and DOES 1-20                  )
17                                       )
18              Defendants.              )
19
20         After reviewing the Parties’ Stipulation for Dismissal, the Court
21   hereby dismisses the above-captioned action with prejudice. IT IS SO
22   ORDERED.
23
24         DATED: April 24, 2019
25
26                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
27
28


                              1
              ORDER GRANTING PARTIES’ STIPULATION FOR DISMISSAL
